DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 line 2 recites “an opening at its bottom”. It is unclear to what the pronoun “its” refers. The feeding pipe? The opening? The 3D printing head? Thus, the claim is unclear and therefore indefinite. Dependent Claims 2-13 are indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if it recited “an opening at a bottom of the feeding pipe”. 
Independent Claims 14 and 17 and their dependent claims are likewise indefinite under similar rationale.
Claim 3 line 1 recites “wherein in a process of filling”. Is this process the same process as that recited in Claim 2 from which Claim 3 depends? Or a different process? Thus, the claim is unclear and therefore indefinite. Claim 4 is indefinite as depending from an indefinite base claim.
Claim 16 line 2 recites “generates a control instruction”. Is this the same control instruction as that recited in Claim 14 from which depends Claim 16? Or a different control instruction? Thus, the claim is unclear and therefore indefinite.
Claim 17 recites the limitation "the control apparatus" in line 10. There is insufficient antecedent basis for this limitation in the claim. Dependent Claims 18-20 are indefinite as depending from an indefinite base claim.
Claim 18 recites the limitation "the target filling region" in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanaker (EP 3117982 A1, hereinafter Vanaker.
Regarding Claim 14, Vanaker discloses a 3D printing system (3D printing device) working under computer control (control apparatus), the system comprising a 3D print head vertically arranged above a build platform, the 3D print head having a means for extruding (feeding pipe) provided with an opening at the bottom of the feeding pipe, a variable-width (length) nozzle (shutter) with a rectangular opening (discharge port, 45, 47) having a size, the feeding pipe for extruding pellets through the variable-width (length) shutter to provide a molten ribbon vertically above the build platform, the feeding pipe incorporating a heated chamber before the shutter, and the variable-width (length) shutter incorporating an actively controlled gate for defining a discharge port by the position of opposing, sliding barriers (or guards) connected to the bottom of the feeding pipe at the opening ([0031, 0036, 0058-0060]; Figs. 3C, 3D). The discharge port comprises a first end and a second end, and the first end and the second end define a length of the discharge port (Figs. 3A, 3B, 3C, 3D). Figures 3A, 3B, 3C, 3D and others depict the opening comprises a region occluded by the shutter and a region not occluded by the shutter, and the region not occluded by the shutter forms a discharge port of the 3D printing head (Figs. 3A, 3B, 3C, 3D). Two rotational motors (96) that drive gears (98, 99) (drive apparatus) that interface with (are connected to) the shutter so that when there is a relative difference between the rotations of the motors the length of the discharge port is varied, and the motors can be controlled by control software (control instruction) of the control apparatus that regulates the motion of the motors to achieve the desired extrusion paths and extrusion widths (lengths) during the build ([0064]; Figs. 6A, 6B), so as to adjust the length of the discharge port.
Regarding Claim 16, the limitations of Claim 14 from which Claim 16 depends are disclosed by Vanaker as discussed above. Vanaker further discloses the shutter width (length) adjustments and their associated extrusion flow rates are generated by the slicing software that generates the build script (control instruction) prior to starting the print, and the control software regulates the motion of the motors to achieve the desired extrusion widths during the build ([0057, 0064]). Vanaker further discloses additive manufacturing 3D objection by laying down successive layers of material under computer control (control apparatus) ([0031]). It is the Examiner’s position that because the 3D object is built in layers, because the slicing software generates control instructions based on layers, and because the control instructions control the length adjustments during the build, the control apparatus generates a control instruction of .


Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanacker (EP 3117982 A1, hereinafter Vanaker).
Regarding Claim 17, Vanaker discloses a 3D printing system (3D printing device) control method working under computer control (control apparatus) and comprising a 3D print head vertically arranged above a build platform, the 3D print head having a means for extruding (feeding pipe) provided with an opening at the bottom of the feeding pipe, a variable-width (length) nozzle (shutter) with a rectangular opening (discharge port, 45, 47) having a size, the feeding pipe for extruding pellets through the variable-width (length) shutter to provide a molten ribbon vertically above the build platform, the feeding pipe incorporating a heated chamber before the shutter, and the variable-width (length) shutter incorporating an actively controlled gate for defining a discharge port by the position of opposing, sliding barriers (or guards) connected to the bottom of the feeding pipe at the opening ([0031, 0036, 0058-0060]; Figs. 3C, 3D). The discharge port comprises a first end and a second end, and the first end and the second end define a length of the discharge port (Figs. 3A, 3B, 3C, 3D). Figures 3A, 3B, 3C, 3D and others depict the opening comprises a region occluded by the shutter and a region not occluded by the shutter, and the region not occluded by the shutter forms a discharge port of the 3D printing head (Figs. 3A, 3B, 3C, 3D). Two rotational motors (96) that drive gears (98, 99) (drive apparatus) that interface with (are connected to) the shutter so that when there is a relative difference between the rotations of the motors the length of the discharge port is varied, and the motors can be controlled by control software (control instruction) of the control apparatus. 
Vanaker further discloses the shutter width (length) adjustments and their associated extrusion flow rates are generated by the slicing software that generates the build script (control instruction) prior to starting the print, and the control software regulates the motion of the motors to achieve the desired extrusion widths during the build ([0057, 0064]). Vanaker further discloses additive manufacturing 3D objection by laying down successive layers of material under computer control (control apparatus) 
Regarding Claim 20, the limitations of Claim 17 from which Claim 20 depends are disclosed by Vanaker as discussed above. Vanaker further discloses the shutter width (length) adjustments and their associated extrusion flow rates are generated by the ‘slicing’ software that generates the build script prior to starting the print, the control software regulates the motion of the motors to achieve the desired extrusion paths and extrusion widths (lengths) (target filling region in a current layer) during the build, and the actively controlled discharge port controls the shutter opening in one dimension (length direction) ([0057, 0064, 0070]). It is the Examiner’s position that although lengths of intercept line segments of a cross-sectional contour line of the target filling region are not explicitly disclosed, because of the above-discussed disclosure (e.g., length adjustments generated by slicing software), such arrangement is implied. Thus, the control method acquires layer data of a current layer, wherein the layer data comprises information of a cross-sectional contour line of the current layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vanacker (EP 3117982 A1, hereinafter Vanaker).
Regarding Claim 1, Vanaker discloses a 3D print head vertically arranged above a build platform, the 3D print head having a means for extruding (feeding pipe) provided with an opening at the bottom of the feeding pipe, a variable-width (length) nozzle (shutter) with a rectangular opening (discharge port, 45, 47) having a size, the feeding pipe for extruding pellets through the variable-width (length) shutter to provide a molten ribbon vertically above the build platform, the feeding pipe incorporating a heated chamber before the shutter, and the variable-width (length) shutter incorporating an actively controlled gate for defining a discharge port by the position of opposing, sliding barriers (or guards) connected to the bottom of the feeding pipe at the opening ([0036, 0058-0060]; Figs. 3C, 3D). The discharge port comprises a first end and a second end, and the first end and the second end define a length of the discharge port (Figs. 3A, 3B, 3C, 3D). Figures 3A, 3B, 3C, 3D and others depict the opening comprises a region occluded by the shutter and a region not occluded by the shutter, and the region not occluded by the shutter forms a discharge port of the 3D printing head (Figs. 3A, 3B, 3C, 3D). Two rotational motors (96) that drive gears (98, 99) (drive apparatus) that interface with (connected to) the shutter so that when there is a relative difference between the rotations of the motors the length of the discharge port is varied, and the motors can be controlled by control software (control instruction) that regulates the motion of the motors to achieve the desired extrusion paths and extrusion widths (lengths) during the build ([0064]; Figs. 6A, 6B) so as to adjust the length of the discharge port. It is the Examiner’s position that although Vanaker does not explicitly disclose a control apparatus, because control of the apparatus by control instruction is disclosed, it is implicit that the control instruction is of a control apparatus.
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Vanaker as discussed above. Vanaker further discloses the shutter width (length) adjustments and their 
Regarding Claim 3, the limitations of Claim 2 from which Claim 3 depends are disclosed by Vanaker as discussed above. Vanaker further discloses the control instruction regulates the motion of the motors to achieve the desired extrusion widths (lengths) during the build, the discharging port of the shutter is arranged vertically above the build platform, and the rectangular opening stacks straight sections giving a smooth outside surface ([0036, 0038, 0064]), thus projection positions of the first end and the second end in a vertical direction are located on the cross-sectional contour line of the target filling region.
Regarding Claim 4, the limitations of Claim 3 from which Claim 4 depends are disclosed by Vanaker as discussed above. Vanaker further discloses the control software regulates the motion of the motors to achieve the desired extrusion paths and extrusion widths, and straight sections may be stacked to give a smooth outside surface ([0038, 0064]). It is the Examiner’s position that although Vanaker does not explicitly disclose the 3D printing head moves along a one-way straight line, because straight sections are disclosed and software control of the extrusion path is disclosed, such limitation is implied.
Regarding Claims 7-8, the limitations of Claim 1 from which Claims 7-8 depend are disclosed by Vanaker as discussed above. Vanaker
Regarding Claim 9-11, the limitations of Claim 1 from which Claims 9-11 depend are disclosed by Vanaker as discussed above. Vanaker further discloses the build material is transported under pressure to the shutter by the motion of a rotating auger (screw feeding apparatus, 23) that is connected to and rotates inside the feeding pipe and transports still-solid pellets towards a heating zone where a heater (27) encircling the outer feeding tube generates head that is controlled by a feedback loop using a temperature sensor (temperature control apparatus) ([0049]; Fig. 1A). As the pellets are driven downward they are melted in a material cavity (unnumbered) disposed between the discharge port and the feeding apparatus (Figs. 3A, 3B, 3C, 3D). The shutter width (length) adjustments and their associated extrusion flow rates are generated by the slicing software that generates the build script (control instruction) prior to starting the print ([0057]). It is the Examiner’s position that by controlling the flow rates, the amount of material extruded from the discharge port is thereby controlled, thus the amount of extruded material is capable of matching the length of the discharge port. 
Regarding Claims 12-13, the limitations of Claim 1 from which Claims 12-13 depend are disclosed by Vanaker as discussed above. Vanaker further discloses the claimed arrangement, illustrated below by Figures 3A and 4B with annotations by Examiner, and by Figures 3B and 3C not included below. 

    PNG
    media_image1.png
    755
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    678
    888
    media_image2.png
    Greyscale


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vanacker (EP 3117982 A1, hereinafter Vanaker) in view of Ryan et al. (US 2017/0182701 A1, hereinafter “Ryan.
Regarding Claim 5, the limitations of Claim 2 from which Claim 5 depends are disclosed by Vanaker as discussed above. Vanaker does not disclose a plurality of discharge ports are disposed at a bottom of the feeding pipe, and different discharge ports correspond to different target filling regions in the current layer.
In the same field of endeavor 3D printing system extrusion heads, Ryan discloses a 3D printing system (100A) that may include a material feeder (112), a motor (126), a controller (130), and an extruder (120A) ([0023]; Fig. 1). The extruder includes a heater (122) and a nozzle (shutter, 124A) with a tip including an orifice from which molten material heated by the heater (110) is forced out and deposited on the 3D object (140) which is generated layer by layer ([0027]). The flow of material can be controlled to form a smooth, consistent plane ([0028]). Figure 2 depicts example orifice shapes including shapes that are rectangular (Fig. 2). The shutter may include a shutter slide (4) positioned at the orifice (6) to control the size of a variable-size opening (discharge port, 2), and the shutter can be configured to be moved so to align the adjustable opening with a plurality of paths along which the material is configured to be deposited for generating the 3D object ([0036, 0039]; Figs. 4-5). The shutter slide (4) can include one or more orifices (22) (plurality of discharge ports) that can be the same or different shapes and the one or more orifices can be aligned along different positions corresponding to different target filling regions in the current layer ([0056]; Fig. 9a, 9B, 9C). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Vanaker invention of an apparatus for adjusting the length of a discharge port of a 3D printing head, as discussed above, with the Ryan teaching of a shutter with a plurality of discharge ports each capable of printing a different material path. One would be motivated to combine them by a desire to gain the capability of printing different target regions at the same time, an obvious benefit to productivity.
Regarding Claim 6, the limitations of Claim 5 from which Claim 6 depends are disclosed by the combination Vanaker and Ryan as discussed above. It is the Examiner’s position that because material deposition along a plurality of paths is disclosed, and because the plurality of orifices can be aligned along different position, one of ordinary skill in the art would have recognized that the plurality of discharge ports forms at least some of the filling region of the currently layer, and the combination Vanaker and Ryan is capable of forming all of the filling region which is an obvious matter of design choice.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vanacker (EP 3117982 A1, hereinafter Vanaker).
Regarding Claim 15, the limitations of Claim 14 from which Claim 15 depends are disclosed by Vanaker as discussed above. Vanaker further discloses the shutter width (length) adjustments and their associated extrusion flow rates are generated by the ‘slicing’ software that generates the build script prior to starting the print, the control software regulates the motion of the motors to achieve the desired extrusion paths and extrusion widths (lengths) (target filling region in a current layer) during the build, and the actively controlled discharge port controls the shutter opening in one dimension (length direction) ([0057, 0064, 0070]). It is the Examiner’s position that although lengths of intercept line segments of a cross-sectional contour line of the target filling region are not explicitly disclosed, because of the above-discussed disclosure (e.g., length adjustments generated by slicing software), such arrangement is implied. Accordingly, the target filling region is at least part of a filling region of the current layer.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vanacker (EP 3117982 A1, hereinafter Vanaker).
Regarding Claim 18, the limitations of Claim 17 from which Claim 18 depends are disclosed by Vanaker as discussed above. Vanaker further discloses the shutter width (length) adjustments and their associated extrusion flow rates are generated by the ‘slicing’ software that generates the build script prior to starting the print, the control software regulates the motion of the motors to achieve the desired extrusion paths and extrusion widths (lengths) (target filling region in a current layer) during the build, and the actively controlled discharge port controls the shutter opening in one dimension (length direction) ([0057, 0064, 0070]). It is the Examiner’s position that although lengths of intercept line segments of a cross-sectional contour line of the target filling region are not explicitly disclosed, because of the above-
Regarding Claim 19, the limitations of Claim 18 from which Claim 19 depends are disclosed by Vanaker as discussed above. Vanaker further discloses the control instruction regulates the motion of the motors to achieve the desired extrusion widths (lengths) during the build, the discharging port of the shutter is arranged vertically above the build platform, and the rectangular opening stacks straight sections giving a smooth outside surface ([0036, 0038, 0064]), thus projection positions of the first end and the second end in a vertical direction are located on the cross-sectional contour line of the target filling region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng (US 6,030,199) discloses apparatus for freeform fabrication of a 3D object including an adjustable planar nozzle mechanism that includes cooperating position controllable plates for forming a variable width (length) planar nozzle opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743